Citation Nr: 0031370	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-01 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Evaluation of service-connected bursitis of the left hip, 
rated as 10 percent disabling from October 25, 1994.  

2.  Evaluation of service-connected tibialis posterior 
tendinosis of the right foot, a transfer lesion on the second 
metatarsal head with a painful exostosis overlying the tibial 
aspect of the hallux metatarsal head on the right, and 
bilateral pes planus (previously defined as bilateral plantar 
fasciitis with mild pes planus, mild hallux valgus, and a 
right heel spur), rated as 10 percent disabling from 
October 25, 1994.  



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active military duty from July 1970 to 
August 1990.  

This appeal arises from a May 1995 rating action of the 
Columbia, South Carolina, regional office (RO).  In that 
decision, the RO granted service connection for bursitis of 
the left hip and assigned a noncompensable evaluation to this 
disability, effective from October 1994.  Thereafter, by a 
September 1998 rating action, the RO awarded a 10 percent 
disability evaluation for the service-connected bursitis of 
the veteran's left hip, effective from October 1994.  

Also by the May 1995 rating action, the RO granted service 
connection for a foot disability defined as bilateral plantar 
fasciitis with mild pes planus, mild hallux valgus, and a 
right heel spur and awarded a 10 percent rating to this 
disability, effective from October 1994.  As the Board of 
Veterans' Appeals (Board) noted in the May 1999 remand, the 
RO, by the September 1998 rating action, redefined the 
veteran's service-connected foot disorder as tibialis 
posterior tendinosis of the right foot (based upon the 
reports of the March 1998 VA foot examination and the 
examiner's July 1998 addendum) but confirmed the 
previously-assigned 10 percent evaluation for this 
service-connected disability.  However, as the Board 
explained in the May 1999 remand, because the examiner 
related both the veteran's transfer lesion and her pes planus 
to her tibialis posterior tendinosis, the Board concluded 
that these additional characteristics should also be included 
as part of her service-connected foot disability.  


FINDING OF FACT

The service-connected bursitis of the veteran's left hip is 
manifested by tenderness to palpation over the greater 
trochanter in the area of the bursa extending up the 
iliotibial band to its origin on the iliac crest; significant 
adipose tissue over this area but otherwise normal skin; 
slight limitation of abduction which is restricted by 
significant pain; normal flexion, internal rotation, and 
external rotation; and symmetrical musculature.  

CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bursitis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5019, 5251, 5252, 5253 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's rating claim 
with regard to the service-connected bursitis of her left hip 
is well grounded.  In other words, the Board concludes that 
the veteran has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992) (in which the United States Court 
of Appeals for Veterans Claims (Court) held that a rating 
claim is well-grounded when the veteran asserts that his or 
her service-connected disability worsened since the prior 
rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  As sufficient 
data exist to address the merits of this rating claim, the 
Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the veteran in the development of 
her claim.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 (1990); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

According to the service medical records in the present case, 
at a May 1983 periodic examination, the veteran complained of 
chronic left hip pain.  In September 1983, she reported that, 
during physical training on the previous day, she had injured 
her left hip.  An assessment of left hip pain was made.  An 
October 1983 referral to the orthopedic clinic resulted in a 
diagnosis of a snapping left hip and a temporary two-week 
restriction with regard to the veteran's left lower extremity 
(which included no marching more than one mile per day, no 
knee bends, no running, no driving, and no jumping into the 
prone position).  

At an August 1984 examination, the veteran reported having a 
history of a "snapping" left hip following abdominal 
exercises and running.  Examination of her left hip 
demonstrated full range of motion, decreased strength, as 
well as pain and popping at the extremes of the ranges of 
motion.  General pain of the left hip was assessed.  A 
November 1984 follow-up treatment session for the veteran's 
chronic hip pain indicated that she was doing well with rest 
and profile.  Full range of motion was demonstrated.  

In September 1986, the veteran complained of chronic left hip 
pain with resulting decreased range of motion.  X-rays taken 
of her left hip were within normal limits.  In February 1987, 
she sought treatment for complaints of left hip pain.  An 
examination demonstrated full range of motion.  Bursitis was 
suspected.  At a follow-up treatment session in the following 
month, the veteran described chronic recurrent left hip pain 
with radiculopathy to her posterior knee and calf since 1982 
and explained that these symptoms always began and increased 
with running.  She also reported having a history of a 
snapping of her hip.  X-rays taken of her left hip, as well 
as her gait, were within normal limits.  Bursitis was 
assessed.  The examiner recommended ruling out myofascial 
restrictions of the veteran's left hip.  In April 1987, the 
veteran was placed on a permanent profile due to her left hip 
pain secondary to lesser/greater trochanteric 
bursitis/myofascitis.  

In September 1988, the veteran reported that, on the previous 
day, she had slipped and fallen on ice and that her left hip 
remained sore but that she was ambulatory on the day of the 
treatment session.  A physical examination demonstrated full 
range of motion of the veteran's left hip.  Musculoskeletal 
pain was assessed.  At the May 1990 retirement examination, 
the veteran complained of chronic left hip pain.  No findings 
of a left hip disability were shown at this evaluation.  

The veteran was discharged from active military duty in 
August 1990.  At a VA examination conducted in April 1995, 
the veteran complained of left hip pain since 1980 when she 
had a startling reaction while going to sleep for a 
hysterectomy.  Examination of the veteran's left hip 
demonstrated no swelling, some pain to deep palpation over 
the greater trochanter, range of motion from 10 degrees 
extension to 110 degrees of flexion, 40 degrees of abduction, 
30 degrees of adduction, 30 degrees of internal rotation, 
45 degrees of external rotation.  X-rays taken of the 
veteran's left hip were negative.  The examiner diagnosed, in 
pertinent part, a history and physical examination consistent 
with greater trochanteric bursitis.  

Based on this medical evidence, the RO, by the May 1995 
rating action, granted service connection for bursitis of the 
left hip.  In addition, the RO assigned a noncompensable 
evaluation to this disability, effective from October 1994.  
(As the Board explained in the Introduction portion of this 
decision, the RO, during the current appeal and specifically 
by a September 1998 rating action, awarded a 10 percent 
disability evaluation for the service-connected bursitis of 
the veteran's left hip, effective from October 1994.)  

Pursuant to the applicable diagnostic code, bursitis is rated 
based upon the limitation of motion of the affected part, 
such as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5019 
(1999).  See also 38 C.F.R. § 4.71a, Code 5003 (1999) (which 
stipulates that evidence of degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion).  

According to the applicable diagnostic codes which evaluate 
impairment resulting from limitation of motion of the hip, 
evidence of limitation of extension of the thigh to 5 degrees 
warrants the grant of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Code 5251 (1999).  Evidence that 
limitation of flexion of the thigh is limited to 45 degrees 
will result in the assignment of a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5252 (1999).  Evidence 
of limitation of flexion of the thigh to 30 degrees warrants 
the grant of a 20 percent disability rating.  Id.  In 
addition, evidence of limitation of rotation of the thigh 
resulting in the inability to toe-out more than 15 degrees 
will result in the assignment of a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5253 (1999).  Evidence 
of limitation of adduction of the thigh resulting in the 
inability to cross legs warrants the grant of a 10 percent 
disability rating.  Id.  Evidence of limitation of abduction 
of the thigh resulting in motion lost beyond 10 degrees will 
result in the assignment of a 20 percent disability 
evaluation.  Id.  

Throughout the appeal in the present case, the veteran has 
asserted that her service-connected left hip disability is 
more severe than the current disability evaluation indicates.  
In particular, the veteran has described chronic pain in her 
left hip.  

According to additional relevant medical evidence received 
during the current appeal, in September 1996, the veteran 
sought treatment for complaints of chronic right shoulder 
pain.  The report of the resulting physical examination notes 
that the veteran's medical problems include degenerative 
joint disease of her hip and feet.  

At the VA examination conducted in March 1998, the veteran 
complained, in pertinent part, of daily left hip pain since 
1981, when she participated in activities such as running and 
sit-ups.  She reported that medication helps her symptoms and 
that her main relief from pain is avoidance of activities 
that exacerbate the problem.  

Physical examination of the veteran's hip demonstrated 
tenderness overlying the lateral aspect of her greater 
trochanter on the left.  Sit-ups produced a snapping of her 
iliotibial band around her greater trochanter and resulting 
pain.  The examiner diagnosed, in pertinent part, iliotibial 
tendinitis.  

In a July 1998 addendum, the examiner expressed his opinion 
that, although the veteran had related the onset of her 
bursitis to her increased activities, this condition  was 
actually secondary to iliotibial band tendinosis.  The 
examiner explained that, although the activities described by 
the veteran could precipitate her symptoms, the underlying 
etiology her left hip bursitis is the lack of stretching or a 
tight iliotibial band.  The examiner stated that this 
condition is typically and easily corrected by undergoing 
stretching of this particular structure.  

In an August 1998 report, the same examiner who had completed 
both the March 1998 VA orthopedic examination as well as the 
July 1998 addendum noted that the veteran demonstrated pain 
only with direct palpation overlying her greater tuberosity 
of her left hip.  The examiner also expressed his opinion 
that the veteran demonstrated no evidence of weakness or 
impairment to employability by physical examination of her 
hips, knees, or feet.  

At a VA examination conducted in December 1999, the veteran 
complained of left hip pain since the early 1980s.  In 
particular, the veteran reported that she experiences the 
least amount of left hip pain when she gets out of bed in the 
morning but that the pain inevitably flares up where the 
muscles tighten, which cause a burning and aching sensation 
in the area.  In addition, the veteran stated that medication 
helps somewhat with her left hip pain.  She described her 
pain as significant and explained that she has some limping 
and incoordination secondary to this pain.  The veteran 
asserted that she continues to walk despite difficulty and 
pain in doing so.  The veteran also localized her snapping to 
the anterior capsule of her left hip and stated that this 
symptom is no longer present with her regular activities.  

Physical examination of the veteran's left hip demonstrated 
unrestricted hip flexion to 130 degrees, unrestricted 
internal rotation of 40 degrees and external rotation of 
40 degrees, abduction to 40 degrees which is restricted by 
significant pain, normal skin except for significant adipose 
tissue over this area, musculature that appeared to be 
symmetric to the other side, and tenderness to palpation over 
the greater trochanter in the area of the bursa extending up 
the iliotibial band to its origin on the iliac crest.  The 
examiner explained that the evaluation showed no significant 
difference between the veteran's active and passive ranges of 
motion of her hip.  

The examiner again noted the veteran's complaint of constant 
burning pain in her left hip which has not changed over time.  
Citing the examination findings of limitation of abduction of 
the veteran's left hip, the examiner concluded that the 
veteran's left hip pain "seems to limit the quality of her 
walking in addition to the quality of her life."  

According to this recent medical evidence, the veteran's 
service-connected left hip disability is manifested by 
tenderness to palpation over the greater trochanter in the 
area of the bursa extending up the iliotibial band to its 
origin on the iliac crest; significant adipose tissue over 
this area but otherwise normal skin; slight limitation of 
abduction which is restricted by significant pain; normal 
flexion, internal rotation, and external rotation; and 
symmetrical musculature.  The Board acknowledges that the 
September 1996 VA outpatient treatment report indicates that 
the veteran's medical problems include degenerative joint 
disease of her hip.  Significantly, however, this record did 
not specifically identify the veteran's left hip.  
Furthermore, the examiner did not indicate whether this 
medical history was obtained from prior medical records or 
from the veteran.  In any event, the post-service x-rays 
taken of the veteran's left hip do not support a finding of 
degenerative joint disease.  

Thus, the recent VA examinations demonstrate that the veteran 
has normal flexion, internal rotation, and external rotation 
of her left hip and only slight limitation of abduction of 
her left hip.  See, 38 C.F.R. § 4.71a, Plate II (1999).  
Absent a finding of limitation of flexion of the left thigh 
to 30 degrees or limitation of abduction of the left thigh 
with motion lost beyond 10 degrees, a 20 percent rating based 
upon limitation of motion of the left thigh cannot be 
awarded.  See 38 C.F.R. § 4.71a, Codes 5252 and 5253 (1999).  

Although regulations recognize that a part that becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5019 and 5251-5253 contemplate 
limitation of motion of the hip.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) requires 
that problems such as pain on use be specifically considered 
by any examiner charged with evaluating the veteran's 
disability.  In this regard in the present case, the Board 
notes that, at the most recent VA examination conducted in 
December 1999, the veteran described her left hip pain as 
significant and as causing some limping, incoordination, and 
difficulty in walking.  Furthermore, the examiner who 
conducted this evaluation concluded, based upon the veteran's 
statements, that the veteran's left hip pain "seems to limit 
the quality of her walking in addition to the quality of her 
life."  In support of this conclusion, the examiner cited 
the examination findings of limitation of abduction of the 
veteran's left hip.  

Significantly, however, this recent examination demonstrated 
that the veteran has normal flexion, internal rotation, and 
external rotation of her left hip; only slight limitation of 
abduction of her left hip (40 degrees) with significant pain; 
symmetrical musculature; and normal skin except for 
significant adipose tissue over the left hip area.  See, 
38 C.F.R. § 4.71a, Plate II (1999).  Moreover, the examiner 
who conducted the 1998 VA examination, at which time the 
veteran reiterated her complaints of left hip pain, expressed 
his opinion that the veteran demonstrated no evidence of 
weakness or impairment to employability by physical 
examination of her hips, knees, or feet.  Consequently, the 
Board concludes that, without objective manifestations of the 
veteran's chronic left hip pain, assignment of an increased 
rating based on such functional impairment for her 
service-connected left hip bursitis would not be appropriate.  
Any functional impairment that the veteran experiences in her 
left hip as a result of such joint pain, as contemplated by 
DeLuca, is included in the current 10 percent rating for her 
service-connected left hip bursitis.  

Additionally, review of the claims folder indicates that, in 
the supplemental statement of the case furnished to the 
veteran in October 1998, the RO provided, but did not 
discuss, the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  Subsequently, in an August 2000 statement, 
the veteran, through her representative, raised the issue of 
entitlement to an extraschedular evaluation for the 
service-connected bursitis of her left hip.  

In this regard, the Board observes that the claims folder 
contains no evidence whatsoever that the service-connected 
bursitis of the veteran's left hip has resulted in frequent 
hospitalizations or marked interference with employment such 
as to render impractical the application of the regular 
schedular standards.  Indeed, the objective findings on 
recent VA examination are relatively normal with respect to 
whether the veteran's service-connected left knee disability 
is symptomatic.  Moreover, there is a paucity of evidence 
over the years since the original injury to demonstrate that 
this disability has had any significant industrial effect.  
In fact, the examiner who conducted a recent VA examination 
of the veteran's left hip in 1998 concluded in a subsequent 
addendum that the veteran demonstrated no evidence of 
weakness or impairment to employability by physical 
examination of her hips, knees, or feet.  

For these reasons, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the 
service-connected bursitis of the veteran's left hip.  
Accordingly, a remand to the RO for referral of this rating 
claim to the Under Secretary of Benefits at VA Central Office 
for extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  

Based on this relevant medical evidence, the Board must 
conclude, therefore, that the criteria for a rating greater 
than 10 percent for the service-connected bursitis of the 
veteran's left hip have not been met.  In reaching this 
determination, the Board has also determined that the 
10 percent evaluation represents the highest rating warranted 
during the appeal period.  Fenderson v. West 12 Vet. App. 119 
(1999).


ORDER

A disability rating greater than 10 percent for 
service-connected bursitis of the left hip is denied.  


REMAND

In December 1997, the Board remanded for further evidentiary 
development the veteran's rating claim regarding her 
service-connected bilateral plantar fasciitis with mild pes 
planus, mild hallux valgus, and a right heel spur.  In 
particular, the Board requested that the RO accord the 
veteran a VA examination which would include a report of all 
findings, in detail, which were consistent with the criteria 
used to rate foot disabilities.  The Board referred the RO to 
the relevant diagnostic codes that evaluate foot disabilities 
(see 38 C.F.R. §§ 4.71a, Diagnostic Codes 5276 to 5284) and 
specifically cited Diagnostic Code 5276 which rates 
impairment resulting from acquired flatfoot.  See 38 C.F.R. 
§ 4.71a, Code 5276.  Additionally, the Board asked the RO to 
obtain and to associate with the claims folder copies of 
records of treatment that the veteran had received for her 
service-connected foot disability.  

As the Board discussed in the Introduction portion of this 
decision, the veteran's service-connected foot disability has 
been redefined as tibialis posterior tendinosis of the right 
foot, a transfer lesion on the second metatarsal head with a 
painful exostosis overlying the tibial aspect of the hallux 
metatarsal head on the right, and bilateral pes planus.  This 
re-characterization of the veteran's service-connected foot 
disability was based upon the additional medical evidence 
received pursuant to the December 1997 remand.  

Further review of the claims folder indicates that, pursuant 
to the Board's December 1997 remand, the veteran was accorded 
a VA foot examination in March 1998.  Thereafter, in May 
1999, the Board determined that the examiner who had 
conducted this evaluation failed, as requested by the Board 
in the December 1997 remand, to provide a discussion of all 
findings consistent with the criteria used to rate foot 
disabilities, particularly those requirements that evaluate 
impairment resulting from acquired flatfoot.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5276 to 5284 (and, specifically, 
Code 5276).  The Board explained in the May 1999 remand that 
the March 1998 examiner's omission was especially significant 
in view of the recent medical evidence reflecting a worsening 
of the veteran's bilateral foot symptomatology.  

In view of the continued absence of evidence regarding the 
findings consistent with the criteria used to rate foot 
disabilities, particularly those requirements which evaluate 
impairment resulting from acquired flatfoot (see 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5276 to 5284 and, specifically, 
Code 5276), the Board concluded that a second remand was 
necessary prior to final adjudication of the veteran's rating 
claim regarding her service-connected foot disability.  On 
second remand, the Board requested that the veteran be 
accorded another VA examination which would provide evidence 
regarding the findings consistent with the criteria used to 
rate foot disabilities, particularly those requirements which 
evaluate impairment resulting from acquired flatfoot (see 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5276 to 5284 and, 
specifically, Code 5276).  

In particular, the Board asked that the examiner discuss the 
nature of the tibialis posterior tendinosis of the veteran's 
right foot and the transfer lesion on her second metatarsal 
head with a painful exostosis overlying the tibial aspect of 
her hallux metatarsal head.  In this regard, the Board asked 
that the examiner report, in detail, all findings consistent 
with the criteria used to rate foot disabilities.  The Board 
referred the examiner to the pertinent diagnostic codes.  See 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5276 to 5284.  The Board 
specifically requested that the examiner discuss the nature 
of the veteran's bilateral pes planus (including the effect 
of built-up shoe, arch support, and orthopedic shoes or 
appliances as well as the presence or absence of 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, objective evidence of marked deformity (such as 
pronation, abduction, etc.), accentuated pain on manipulation 
and use, indications of swelling on use or characteristic 
callosities, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Pursuant to the Board's May 1999 remand, the veteran 
underwent a VA foot examination in December 1999.  
Significantly, a complete and thorough review of the report 
of this evaluation indicates, however, that the examiner did 
not provide all of the information necessary to rate 
adequately the veteran's service-connected foot disability.  
Consequently, another remand is necessary prior to final 
adjudication of the veteran's rating claim regarding her 
service-connected foot disability.  On remand, the veteran 
should be accorded another VA examination which will provide 
the evidence needed to evaluate properly her 
service-connected foot disorder.  

The Board acknowledges that this remand represents the third 
time that the veteran's rating claim regarding her 
service-connected foot disability is being returned to the RO 
for further evidentiary development.  Importantly, however, 
the fact remains that the claims folder does not contain all 
of the evidence needed to evaluate this service-connected 
disability adequately.  Moreover, the Court has held that a 
remand by the Court of the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet.App. 
268 (1998).  

For these reasons, the veteran's rating claim regarding her 
service-connected foot disability is REMANDED to the RO for 
the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of any treatment 
received for her service-connected foot 
disability in recent years.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1999).  

2(a).  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected tibialis posterior 
tendinosis of her right foot, a transfer 
lesion on her second metatarsal head with 
a painful exostosis overlying the tibial 
aspect of her hallux metatarsal head on 
the right, and bilateral pes planus.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  

2(b).  In addition, the examiner should 
discuss the nature of the veteran's 
bilateral pes planus (including the 
effect of built-up shoe, arch support, 
and orthopedic shoes or appliances as 
well as the presence or absence of 
weight-bearing line over or medial to the 
great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of 
the feet, objective evidence of marked 
deformity (such as pronation, abduction, 
etc.), accentuated pain on manipulation 
and use, indications of swelling on use 
or characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement, and severe spasm of the 
tendo achillis on manipulation).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

2(c).  Also, the examiner should 
specifically state whether the veteran 
has unilateral or bilateral acquired claw 
foot (pes cavus).  If so, the examiner 
should discuss the presence or absence of 
the following symptomatology in the 
affected foot(feet):  dorsiflexion of the 
great toe, some limitation of 
dorsiflexion at the ankle, definite 
tenderness under the metatarsal heads, 
dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to a right 
angle, shortened plantar fascia, marked 
tenderness under the metatarsal heads, 
marked contraction of the plantar fascia 
with dropped forefoot, all toes hammer 
toes, very painful callosities, and 
marked varus deformity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  

2(d).  Furthermore, the examiner should 
specifically state whether the veteran 
has malunion, or nonunion, of her tarsal 
or metatarsal bones.  If so, the examiner 
should describe whether such deformity is 
moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  

2(e).  Moreover, the examiner should 
discuss the presence or absence of any 
other pertinent symptomatology associated 
with the veteran's service-connected foot 
disability.  Any such pathology found 
should be described as moderate, 
moderately severe, or severe, if 
appropriate.  The examiner should also 
express an opinion as to whether the 
veteran has actual loss of use of either 
of her feet.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

3.  The RO should review the examination 
report and determine if it is adequate 
for rating purposes and in compliance 
with this remand, including all of the 
requested findings and opinions.  If not, 
the report should be returned to the 
examiner for corrective action.

4.  After the development requested above 
has been completed, the RO should 
adjudicate the issue of the evaluation of 
the service-connected tibialis posterior 
tendinosis of the right foot, a transfer 
lesion on the second metatarsal head with 
a painful exostosis overlying the tibial 
aspect of the hallux metatarsal head on 
the right, and bilateral pes planus, 
rated as 10 percent disabling from 
October 25, 1994.  The appropriateness of 
"staged" ratings should also be 
addressed.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought remains denied, a supplemental 
statement of the case should be issued.  
The veteran and her representative should 
then be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 15 -


